EXHIBIT 10.2
 
FORM OF STOCKHOLDER GUARANTY
 


 
This Guaranty dated as of [__________], whereby NYER MEDICAL GROUP, with an
address of 13 Water Street, Holliston, Massachusetts 01746 (the “Guarantor”),
hereby guarantees to Massachusetts CVS Pharmacy, L.L.C., a Massachusetts limited
liability company(“Buyer”), the full and prompt payment and punctual performance
by D.A.W., Inc., d/b/a Eaton Apothecary #2050, a Massachusetts corporation
(“Seller”) of any and all obligations of and payments by Seller arising under
that certain Asset Purchase and Sale Agreement (the “Purchase Agreement”) dated
as of December 9, 2008, between Buyer and Seller.
 
The liability of Guarantor hereunder shall not be conditioned or contingent upon
pursuit by Buyer of any remedies it may have against Seller with respect to the
Purchase Agreement.  No exercise or nonexercise by Buyer of any right given to
it hereunder or under the Purchase Agreement, and no change, impairment or
suspension of any right or remedy of Buyer hereunder or thereunder, shall in any
way affect Guarantor’s obligations hereunder.  Any one or more successive and/or
concurrent actions may be brought hereon against Guarantor, either in the same
action, if any, brought against Seller, or in separate actions, as often as
Buyer may deem advisable.
 
This Guaranty may be amended, modified, superseded or canceled and any of the
terms or conditions hereof may be waived, only by a written instrument executed
by the parties or, in the case of a waiver, by or on behalf of the party waiving
compliance.  The failure of any party at any time to require performance of any
provision of this Guaranty will in no manner affect the right of that party at a
later time to enforce that provision.  No waiver by any party of any term or
condition contained in this Guaranty, in any one or more instances, will be
deemed to be or construed as a further or continuing waiver of that or any other
term or condition set forth in this Guaranty.
 
Guarantor, regardless of the time, order or place of signing, hereby
acknowledges the receipt and adequacy of value for this agreement, waives
presentment, demand, notice, protest, and all other demands and/or notices in
connection with the delivery, acceptance, performance, default or enforcement
hereunder and under the Purchase Agreement; assents to any renewals, extensions
or postponements or any other indulgences by Buyer with respect to Seller;
assents to any substitution, exchange or release of Seller in connection with
the Purchase Agreement; and waives any and all suretyship defenses and defenses
in the nature thereof.  This agreement shall be governed as to construction,
interpretation, validity, enforcement and in all other respects, by the laws of
the State of applicable to contracts made and to be performed in such State
without resort to its conflicts of laws rules.
 

--------------------------------------------------------------------------------


Guarantor will not assign any of its obligations under this Guaranty without the
prior written consent of Buyer.  Any unauthorized assignment will be void.
 
This Guaranty shall bind and inure to the benefit of the parties hereto and
their respective heirs, representatives, successors and assigns.
 
IN WITNESS WHEREOF, the undersigned have executed this Guaranty as of the date
first above written.
 

 
GUARANTOR:
     
NYER MEDICAL GROUP
         
                                    
 
NAME: Mark A. Dumouchel
 
TITLE: President & CEO



 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------
